DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 21, 2019. Claims 1-20 are presently pending and are presented for examination. 	

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites he second heading and should recite “the second heading.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious in view of U.S. Pub. No. 2019/0039708 (hereinafter, “Hayes”)

Regarding claim 1, Hayes renders obvious a steering control system for a marine vessel, the system comprising (see at least [0027]): 
a processor (see at least [0024]); and 
a memory that includes instructions that, when executed by the processor (see at least [0024]; while a memory is not explicitly taught, one of ordinary skill in the art would appreciate that the instructions executed by the processor, as described in Hayes, would be stored on a memory), cause the processor to: 
determine a first position of a hand wheel of the marine vessel (see at least [0028]; a first position of the wheel must be gathered if the displacement is determined); 
determine, after a first period, a second position of the hand wheel (see at least [0028]; a second position of the wheel must be gathered if the displacement is determined); 
determine a difference between the first position of the hand wheel and the second position of the hand wheel (see at least [0028]; the displacement is determined); and 
in response to a determination that the difference between the first position of the hand wheel and the second position of the hand wheel is less than a threshold: 
capture a first heading of the marine vessel (see at least [0028]-[0029]; when the displacement is greater than a threshold, the system treats it as a manual override and uses the output heading as the new heading While not explicitly stated, the adjusted steering angle creates the output heading which is then used as the heading); and 
selectively control steering of the marine vessel according to the first heading (see at least [0028]-[0029]; when the displacement is greater than a threshold, the system treats it as a manual override and uses the input based on the 
	Hayes does not explicitly teach that the processor code is stored in a memory. However, one of ordinary skill in the art would appreciate that software code for a processor would be stored on a memory. Therefore, the claims are obvious in view of Hayes. 
Additionally, Hayes does not explicitly teach that the heading changes based on a displacement of the steering wheel. However, one of ordinary skill in the art, before the time of filing would recognize that such a relationship is old and well-known in the art. 

Regarding claim 2, Hayes renders obvious all the limitations of claim 1. Additionally, Hayes discloses and/or renders obvious wherein the instructions further cause the processor to receive a torque value corresponding to an amount of torque applied to the hand wheel (see at least [0013]; input torque applied to the steering wheel may be determined).

Regarding claim 3, Hayes renders obvious all the limitations of claim 2. Additionally, Hayes discloses and/or renders obvious wherein the instructions further cause the processor to determine whether the torque value is greater than a torque threshold (see at least [0013] and [0028]-[0029]; the system determines whether the displacement of the wheel is greater than a threshold which also requires a determination of whether the torque applied is greater than zero (i.e., greater than a threshold), because there would be no displacement without some torque being applied to the wheel).

Regarding claim 4, Hayes renders obvious all the limitations of claim 3. Additionally, Hayes discloses and/or renders obvious wherein the instructions further cause the processor to continue steering control of the marine vessel according to the heading in response to a determination that the torque value is less than the torque threshold (see at least [0013] and [0028]-[0029]; there is no user override (i.e., steering control of the vessel continues as normal) if the displacement is below a threshold. Whether the displacement of the wheel is greater than a threshold which also requires a determination of whether the torque applied is greater than zero (i.e., greater than a threshold), because there would be no displacement without some torque being applied to the wheel).
Hayes does not explicitly teach that the heading changes based on a displacement of the steering wheel. However, one of ordinary skill in the art, before the time of filing would recognize that such a relationship is old and well-known in the art. 

Regarding claim 5, Hayes renders obvious all the limitations of claim 3. Additionally, Hayes discloses and/or renders obvious wherein the instructions further cause the processor to discontinue steering control steering of the marine vessel in response to a determination that the torque value is greater than the torque threshold (see at least [0013] and [0028]-[0029]; there is user override (i.e., steering control of the vessel is overridden and the heading is based on the user input) if the displacement is above a threshold. Whether the displacement of the wheel is greater than a threshold which also requires a determination of whether the torque applied is greater than zero (i.e., greater than a threshold), because there would be no displacement without some torque being applied to the wheel).

Regarding claim 6, Hayes renders obvious all the limitations of claim 1. Additionally, Hayes discloses and/or renders obvious wherein the instructions further cause the processor to determine, after a second period, a second heading of the marine vessel (see at least [0013] and [0028]-[0029]; while Hayes does not explicitly teach that additional steering input by the user would result in a change in the heading after a second period of time, one of ordinary skill in the art would recognize that, once the system is overridden by a user, the user may continue manually adjusting the heading and that the system would be responsive to the change in heading input by the user when the vessel is in manual mode).
Hayes does not explicitly teach that the heading changes based on a displacement of the steering wheel. However, one of ordinary skill in the art, before the time of filing would recognize that such a relationship is old and well-known in the art. 

Regarding claim 7, Hayes renders obvious all the limitations of claim 6. Additionally, Hayes discloses and/or renders obvious wherein the instructions further cause the processor to determine a difference between the first heading and the second heading (see at least [0013] and [0028]-[0029]; while Hayes does not explicitly teach that additional steering input by the user would result in a change in the heading after a second period of time, one of ordinary skill in the art would recognize that, once the system is overridden by a user, the user may continue manually adjusting the heading and that the system would be responsive to the change in heading input by the user when the vessel is in manual mode).
Hayes does not explicitly teach that the heading changes based on a displacement of the steering wheel. However, one of ordinary skill in the art, before the time of filing would recognize that such a relationship is old and well-known in the art. 

Regarding claim 8, Hayes renders obvious all the limitations of claim 7. Additionally, Hayes discloses and/or renders obvious wherein the instructions further cause the processor to, in response to the difference between the first heading and the second heading being greater than a heading threshold, correct course of the marine vessel (see at least [0013] and [0028]-[0029]; while Hayes does not explicitly teach that additional steering input by the user would result in a change in the heading after a second period of time, one of ordinary skill in the art would recognize that, once the system is overridden by a user, the user may continue manually adjusting the heading and that the system would be responsive to the change in heading input by the user when the vessel is in manual mode. Such a change in heading corrects the course of the vessel).
Hayes does not explicitly teach that the heading changes based on a displacement of the steering wheel. However, one of ordinary skill in the art, before the time of filing would recognize that such a relationship is old and well-known in the art. 

Regarding claim 9, Hayes discloses and/or renders obvious a method for steering control for a marine vessel (see at least [0027]), the method comprising: 
determining a first position of a hand wheel of the marine vessel (see at least [0028]; a first position of the wheel must be gathered if the displacement is determined); 
determining, after a first period, a second position of the hand wheel (see at least [0028]; a second position of the wheel must be gathered if the displacement is determined);
determining a difference between the first position of the hand wheel and the second position of the hand wheel (see at least [0028]; the displacement is determined); and 
in response to a determination that the difference between the first position of the hand wheel and the second position of the hand wheel is less than a threshold: 
capturing a first heading of the marine vessel (see at least [0028]-[0029]; when the displacement is greater than a threshold, the system treats it as a manual override. While not explicitly stated, the adjusted steering angle creates the output heading which is then used as the heading); and
selectively controlling steering of the marine vessel according to the first heading (see at least [0028]-[0029]; when the displacement is greater than a threshold, the system treats it as a manual override and uses the input based on the user-set heading).  
Hayes does not explicitly teach that the heading changes based on a displacement of the steering wheel. However, one of ordinary skill in the art, before the time of filing would recognize that such a relationship is old and well-known in the art. 

Regarding claim 10, Hayes renders obvious all the limitations of claim 9. Additionally, Hayes discloses and/or renders obvious receiving a torque value corresponding to an amount of torque applied to the hand wheel (see at least [0013]; input torque applied to the steering wheel may be determined).

Regarding claim 11, Hayes renders obvious all the limitations of claim 10. Additionally, Hayes discloses and/or renders obvious determining whether the torque value is greater than a torque threshold (see at least [0013] and [0028]-[0029]; the system determines whether the displacement of the wheel is greater than a threshold which also requires a determination of 

Regarding claim 12, Hayes renders obvious all the limitations of claim 11. Additionally, Hayes discloses and/or renders obvious continuing steering control of the marine vessel according to the heading in response to a determination that the torque value is less than the torque threshold (see at least [0013] and [0028]-[0029]; there is no user override (i.e., steering control of the vessel continues as normal) if the displacement is below a threshold. Whether the displacement of the wheel is greater than a threshold which also requires a determination of whether the torque applied is greater than zero (i.e., greater than a threshold), because there would be no displacement without some torque being applied to the wheel).
Hayes does not explicitly teach that the heading changes based on a displacement of the steering wheel. However, one of ordinary skill in the art, before the time of filing would recognize that such a relationship is old and well-known in the art. 

Regarding claim 13, Hayes renders obvious all the limitations of claim 11. Additionally, Hayes discloses and/or renders obvious discontinuing steering control steering of the marine vessel in response to a determination that the torque value is greater than the torque threshold (see at least [0013] and [0028]-[0029]; there is user override (i.e., steering control of the vessel is overridden and the heading is based on the user input) if the displacement is above a threshold. Whether the displacement of the wheel is greater than a threshold which also requires a determination of whether the torque applied is greater than zero (i.e., greater than a threshold), because there would be no displacement without some torque being applied to the wheel).


Regarding claim 14, Hayes renders obvious all the limitations of claim 9. Additionally, Hayes discloses and/or renders obvious determining, after a second period, a second heading of the marine vessel (see at least [0013] and [0028]-[0029]; while Hayes does not explicitly teach that additional steering input by the user would result in a change in the heading after a second period of time, one of ordinary skill in the art would recognize that, once the system is overridden by a user, the user may continue manually adjusting the heading and that the system would be responsive to the change in heading input by the user when the vessel is in manual mode).
Hayes does not explicitly teach that the heading changes based on a displacement of the steering wheel. However, one of ordinary skill in the art, before the time of filing would recognize that such a relationship is old and well-known in the art. 

Regarding claim 15, Hayes renders obvious all the limitations of claim 14. Additionally, Hayes discloses and/or renders obvious determining a difference between the first heading and the second heading (see at least [0013] and [0028]-[0029]; while Hayes does not explicitly teach that additional steering input by the user would result in a change in the heading after a second period of time, one of ordinary skill in the art would recognize that, once the system is overridden by a user, the user may continue manually adjusting the heading and that the system 
Hayes does not explicitly teach that the heading changes based on a displacement of the steering wheel. However, one of ordinary skill in the art, before the time of filing would recognize that such a relationship is old and well-known in the art. 

Regarding claim 16, Hayes renders obvious all the limitations of claim 15. Additionally, Hayes discloses and/or renders obvious in response to the difference between the first heading and the second heading being greater than a heading threshold, correcting course of the marine vessel (see at least [0013] and [0028]-[0029]; while Hayes does not explicitly teach that additional steering input by the user would result in a change in the heading after a second period of time, one of ordinary skill in the art would recognize that, once the system is overridden by a user, the user may continue manually adjusting the heading and that the system would be responsive to the change in heading input by the user when the vessel is in manual mode. Such a change in heading corrects the course of the vessel).
Hayes does not explicitly teach that the heading changes based on a displacement of the steering wheel. However, one of ordinary skill in the art, before the time of filing would recognize that such a relationship is old and well-known in the art. 

Regarding claim 17, Hayes discloses and/or renders obvious a system for a marine vessel (see at least [0027]): the system comprising: 
a torque sensor configured to measure an amount of torque applied to a hand wheel of the marine vessel (see at least [0013]; a steering sensor may measure torque applied to the hand wheel); 
an electronic compass (see at least [0005]; one or more navigation devices may be used); 
a processor (see at least [0024]); and
a memory that includes instructions that, when executed by the processor (see at least [0024]; while a memory is not explicitly taught, one of ordinary skill in the art would appreciate that the instructions executed by the processor, as described in Hayes, would be stored on a memory), cause the processor to: 
receive, from the electronic compass: 
a first heading of the marine vessel (see at least [0028]; a first position of the wheel must be gathered if the displacement is determined which determines the heading); and 
after a first period, second heading of the marine vessel 
receive (see at least [0028]; a second position of the wheel must be gathered if the displacement is determined which determines a second heading), from the torque sensor: 
a first torque value of the hand wheel of the marine vessel (see at least [0013]; input torque applied to the steering wheel may be determined which may, for example, be zero); and 
after the first period, a second torque value of the hand wheel (see at least [0013] and [0028]-[0029]; while Hayes does not explicitly teach collection of a torque value, a displacement of the handwheel may be determined. Such a ;
determine a difference between the first torque value of the hand wheel and the second torque value of the hand wheel (see at least [0013] and [0028]-[0029]; the system determines whether the displacement of the wheel is greater than a threshold which also may determine the torque at each position, as per the ability of the steering sensor. While not explicitly taught, one of ordinary skill in the art would appreciate that the collection of displacement information by the same sensor which may collect torque information renders obvious the collection of the torque information); 
determine difference between the first heading and he second heading  (see at least [0013] and [0028]-[0029]; while Hayes does not explicitly teach that additional steering input by the user would result in a change in the heading after a second period of time, one of ordinary skill in the art would recognize that, once the system is overridden by a user, the user may continue manually adjusting the heading and that the system would be responsive to the change in heading input by the user when the vessel is in manual mode); and 
in response to a determination that the difference between the first torque value and the second torque value is less than a torque threshold and that the difference between the first heading and the second heading is less than a heading threshold set a course heading of the marine vessel according to the first heading; and selectively control steering of the marine vessel according to the course heading (see at least [0013] and [0028]-[0029]; while Hayes does not 
Hayes does not explicitly teach that the processor code is stored in a memory. However, one of ordinary skill in the art would appreciate that software code for a processor would be stored on a memory. Therefore, the claims are obvious in view of Hayes. 	
Additionally, Hayes does not explicitly teach that the steering sensor collects both torque and displacement information. However, Hayes at [0013] teaches that the steering sensor may collect displacement information or torque information. One of ordinary skill in the art, before the time of filing would recognize that the system may collect both the torque and displacement information rather than just one or the other. 
Furthermore, Hayes does not explicitly teach that the heading changes based on a displacement of the steering wheel. However, one of ordinary skill in the art, before the time of filing would recognize that such a relationship is old and well-known in the art. 

Regarding claim 18, Hayes renders obvious all the limitations of claim 17. Additionally, Hayes discloses and/or renders obvious wherein the instructions further cause the processor to receive, after a second period, a third torque value from the torque sensor (see at least [0013] and [0028]-[0029]; while Hayes does not explicitly teach that additional steering input by the user would result in a change in the heading after a second period of time, one of ordinary skill in 
Hayes does not explicitly teach that the heading changes based on a displacement of the steering wheel. However, one of ordinary skill in the art, before the time of filing would recognize that such a relationship is old and well-known in the art. 

Regarding claim 19, Hayes renders obvious all the limitations of claim 18. Additionally, Hayes discloses and/or renders obvious wherein the instructions further cause the processor to continue steering control of the marine vessel according to the heading in response to a determination that the third torque value is less than the torque threshold (see at least [0013] and [0028]-[0029]; there is no user override (i.e., steering control of the vessel continues as normal) if the displacement is below a threshold. Whether the displacement of the wheel is greater than a threshold which also requires a determination of whether the torque applied is greater than zero (i.e., greater than a threshold), because there would be no displacement without some torque being applied to the wheel).
Hayes does not explicitly teach that the heading changes based on a displacement of the steering wheel. However, one of ordinary skill in the art, before the time of filing would recognize that such a relationship is old and well-known in the art. 

Regarding claim 20, Hayes renders obvious all the limitations of claim 18. Additionally, Hayes discloses and/or renders obvious wherein the instructions further cause the processor to discontinue steering control steering of the marine vessel in response to a determination that the third torque value is greater than the torque threshold (see at least [0013] and [0028]-[0029]; there is user override (i.e., steering control of the vessel is overridden and the heading is based on the user input) if the displacement is above a threshold. Whether the displacement of the wheel is greater than a threshold which also requires a determination of whether the torque applied is greater than zero (i.e., greater than a threshold), because there would be no displacement without some torque being applied to the wheel).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pub. No. 2019/0361457 which relates to autonomous steering of a boat for docking purposes which allows for user override.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663